Rule 219.      Annual registration of attorneys.

      ***

         (a)     Every attorney admitted to practice law in this Commonwealth shall pay an annual
fee of $140.00 and electronically file the annual fee form provided for in this rule by July 1. The
fee shall be collected under the supervision of the Attorney Registration Office, which shall make
the annual fee form available for filing through a link on the Board’s website
(http://www.padisciplinaryboard.org) or directly at https://ujsportal.pacourts.us. The said fee shall
be used to defray the costs of disciplinary administration and enforcement under these rules, and
for such other purposes as the Board shall, with the approval of the Supreme Court, from time to
time determine. Upon an attorney’s written request submitted to the Attorney Registration Office
and for good cause shown, the Attorney Registration Office shall grant an exemption from the
electronic filing requirement and permit the attorney to file the annual fee form in paper form.


                       Note: Pa.R.P.C. 1.15(u) imposes an additional annual fee for use
                       by the IOLTA Board, and Pa.R.D.E. 502(b) imposes an additional
                       annual fee for use by the Pennsylvania Lawyers Fund for Client
                       Security.

***

        (c)     On or before May 15 of each year, the Attorney Registration Office shall transmit
to all attorneys required by this rule to pay an annual fee a notice by e-mail to register
electronically by July 1. Failure to receive notice shall not excuse the filing of the annual fee form
or payment of the annual fee.

***

        (f)    Any attorney who fails to complete registration by July [31] 16 shall be
automatically assessed a non-waivable late payment penalty established by the Board. A second,
non-waivable late payment penalty established by the Board shall be automatically added to the
delinquent account of any attorney who has failed to complete registration by August [31] 1, at
which time the continued failure to comply with this rule shall be deemed a request to be
administratively suspended. Thereafter, the Attorney Registration Office shall certify to the
Supreme Court the name of every attorney who has failed to comply with the registration and
payment requirements of this rule, and the Supreme Court shall enter an order administratively
suspending the attorney. The Chief Justice may delegate the processing and entry of orders
under this subdivision to the Prothonotary. Upon entry of an order of administrative suspension,
the Attorney Registration Office shall transmit by certified mail, addressed to the last known
mailing address of the attorney, or by electronic means, the order of administrative suspension
and a notice that the attorney shall comply with Enforcement Rule 217 (relating to formerly
admitted attorneys), a copy of which shall be included with the notice.

For purposes of assessing the late payment penalties prescribed by this subdivision (f),
registration shall not be deemed to be complete until the Attorney Registration Office receives a
completed annual fee form and satisfactory payment of the annual fee and of all outstanding
collection fees and late payment penalties. If a check in payment of the delinquency has been
returned to the Board unpaid, a collection fee, as established by the Board under subdivision
(d)(2) of this rule, shall be added to the attorney’s delinquent account and registration shall not be
deemed to be complete until the delinquent account has been paid in full.

The amount of the late payment penalties shall be established by the Board annually pursuant to
the provisions of subdivision (h)(3) of this rule.



      ***




                                                  2